Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. 2015/0090455A1), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2).
Regarding claim 1, Balczewski discloses a well structure (100, fig. 5) for natural gas hydrate production (82, see fig. 5, refer to abstract and paragraph 0075), comprising: a natural gas production well (112); an injection well (110) capable of injecting a heat-carrying fluid (114; see fig. 1 and refer to paragraphs 0042 and 0077: fluid 114 is pumped into well 110 to form heated portion 120 show in fig. 5); a curved connecting well (see fig. 5 below: the start of the curving section of well 104 at 132 to 

    PNG
    media_image1.png
    732
    743
    media_image1.png
    Greyscale

However, Balczewski fail to teach two ends of the curved connecting well are bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section. 
Matthews teaches a method and apparats for producing hydrocarbons from a subterranean formation. The apparatus comprises an injection wellbore (20, fig. 1; a displacing means applies a displacement pressure into wellbore 20 to displace the hydrocarbons contained in wellbore 24. Refer to col. 12 lines 34-58), a curved connecting well (see fig. 1 below), wherein the curved connecting well and a production 
    PNG
    media_image2.png
    371
    754
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Balczewski and Matthews before him or her, to have had the two ends of the curved connecting well bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section, as taught by Matthews, for enhancing the displacement of the natural gas hydrate production through the production horizontal well section. 
However, the combination of Balczewski and Matthews fail to teach wherein the curved connecting well can be arranged in a formation below the hydrate reservoir and absorb the heat in the formation below the hydrate reservoir.
McAlister teaches using a geothermal reservoir 400 to heat a hydrate reservoir (200, refer to col. 14 lines 6-14).
	


Regarding claim 7, the combination of Balczewski, Matthews, and McAlister teach all the features of these claims as applied to claim 1 above; Matthews further discloses a first check valve (45) located in each foramen (44) in the production tubing horizontal section (42) to regulate or control the communication between the production string horizontal section (42) and the collecting wellbore (24; refer to col. 11 lines 52-67). A second check valve (46) for permitting flow towards but not away from the proximal end of the wellbore (22; refer to col. 12 lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balczewski to have the outlet end of the hydrate production horizontal well provided with a check valve, as taught by Matthews, for permitting fluid flow in one direction, that is, towards the production well. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. 2015/0090455A1), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2) as applied to claim 1 above; and further in view of Cotherman et al. (U.S. 4901413)
Regarding claims 2-5, the combination of Balczewski, Matthews, and McAlister  teach all the features of these claims as applied to claim 1 above; however, the 
Cotherman et al. disclose an assembly for multiple stage gas separation in a submersible pump system for producing hydrocarbons from gassy wells (refer to abstract). The assembly comprises a casing (28, fig. 2) having an inner production tubing (24, col. 4 line 20), an annulus (56) formed between the casing and production tubing, the lower end of the production tubing is provided with a downhole separator (12A, 12B, col. 5 lines 9-20), which is in connect with the inner production tubing an annulus (see fig. 2), wherein the well is provided with a pump powered by a motor (18), which is connected with separator (12A, 12B), wherein the pump assembly (10) is adjacent perforations (32, see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Balczewski, Matthews, and McAlister to have the upper part of the natural gas production well provided with an inner riser pipe therein, wherein a riser annulus is formed between the natural gas production well and the inner riser pipe, wherein the lower end of the inner riser pipe is provided with a downhole separator, which is in connect with the inner riser . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. 2015/0090455A1), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2) as applied to claim 1 above; and further in view of Pelgrom (U.S. 5040283).
Regarding claim 6, the combination of Balczewski, Matthews, and McAlister teach all the features of these claims as applied to claim 1 above, however, the combination of Balczewski, Matthews, and McAlister fail to teach wherein the hydrate production horizontal well is provided with a memory alloy screen pipe therein.  
Pelgrom discloses a body of shape memory metal (2, fig. 1) placed within a tubing by a running sub (refer to abstract). The placement of shape memory metal within a tubing helps in applications where downhole repair of a corroded tubing, downhole shut-off of watered out or sand producing zones while maintaining access to deeper producing zones of an oil and gas reservoir, repair of environmentally inaccessible flow or bulk oil and gas transfer lines, placement of a through-tubing bridge plug in a well (refer to col. 3 line 62-col. 4 line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Balczewski, Matthews, and McAlister to have the hydrate production horizontal well provided with a . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. 2015/0090455A1), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2) as applied to claim 1, and further in view of Barthelemy et al. (U.S. 4770255). 
Regarding claim 10, the combination of Balczewski, Matthews, and McAlister teach all the features of these claims as applied to claim 1 above; Balczewski further discloses wherein the inlet end of the injection well (110, fig. 2) is provided with an injection circulating pump (142) connected to the injection well (110; see fig. 2 and refer to para 0054).  
However, the combination of Balczewski, Matthews, and McAlister fail to teach the inlet end of the injection well is arranged on a mobile barge. 
Barthelemy et al. disclose a ship (5) carrying a pump (5) for underwater drilling (see fig. 1). An injection head (7) is attached to a pipe train (2) for injecting drilling fluid (see fig. 1 and refer to co. 2 line 55-col. 3 line 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barczewski, Matthews, Barthelemy et al., and McAlister before him or her, to have substituted the platform of Balczewski with a mobile barge/ship, as taught by Barthelemy et al. since its known to have wells arranged and extending from ships in offshore operations. 
11 is rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. 2015/0090455A1), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2) as applied to claim 1, and further in view of Kouba (U.S. 2003/0085185A1).
Regarding claim 11, the combination of Balczewski, Matthews, and McAlister teach all the features of these claims as applied to claim 1 above; Balczewski further discloses the outlet end of the natural gas production well (112) is installed on an offshore platform (140, see fig. 5 and refer to para 0052), which is provided with a recovery circulating pump (142; see fig. 5 and refer to para 0077), a natural gas storage tank (refer to para 0052: gas storage containers) 
However, the combination of Balczewski, Matthews, and McAlister fail to teach the platform is provided with a fine gas-liquid separation device and a liquid recovery tank.
Kouba discloses separation system (150, see fig. 1C) located above sea surface (152) on an offshore platform (154). Production fluid is transported from wellhead (170) to a gas separation unit (174). Has is separated and collected in gas storage tank (176). Production fluid is sent to oil and water separator (184) where oil is separated and stored in storage tank (194, see fig. 1C and refer to paragraphs 0049 and 0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Balczewski, Matthews, and McAlister to include a fine gas-liquid separation device and a liquid recovery tank, as taught by Kouba, for the predictable result of separating produced gas and/or oil from the production fluid and stored for sale. 
s 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. 4460044), in view of Matthews (U.S. 5,655,605) and McAlister (U.S. 9309473B2).
Regarding claim 1, Porter discloses a well structure (see fig. 1) for natural gas hydrate production (fig. 1: the well structure is capable of being used for natural gas hydrate production), comprising: a natural gas production well (32; vertical well section is capable of being used for production of natural gas); an injection well (vertical section of well 24) capable of injecting a heat-carrying fluid (col. 4 lines 13-20: hot fluids is injected via injection tubing 36); a curved connecting well (curved section at 22), an inlet end of the curved connecting well is connected to an outlet end of the injection well (see fig. 1); a hydrate production horizontal well (horizontal section of well 24), which may be arranged in a shallow hydrate reservoir and connected with the natural gas production well (see fig. 1. Note that a hydrate formation has not been claimed, so horizontal section of well 24 is capable of being used in a hydrate reservoir as it comprises perforations 37). 
However, Porter fail to teach two ends of the curved connecting well are bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section, and, wherein the curved connecting well can be arranged in a formation below the hydrate reservoir and absorb the heat in the formation below the hydrate reservoir.
Matthews teaches a method and apparats for producing hydrocarbons from a subterranean formation. The apparatus comprises an injection wellbore (20, fig. 1; a displacing means applies a displacement pressure into wellbore 20 to displace the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Porter and Matthews before him or her, to have had the two ends of the curved connecting well bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section, as taught by Matthews, for enhancing the displacement of the natural gas hydrate production through the production horizontal well section. 
However, the combination of Porter and Matthews fail to teach wherein the curved connecting well can be arranged in a formation below the hydrate reservoir and absorb the heat in the formation below the hydrate reservoir.
McAlister teaches using a geothermal reservoir 400 to heat a hydrate reservoir (200, refer to col. 14 lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Porter and Matthews such that the curved connecting well can be arranged in a formation below the hydrate reservoir and absorb the heat in the formation below the hydrate reservoir, as taught by McAlister, for keeping the heated fluid at or above a temperature needed to heat the natural gas hydrate within the reservoir. 

.  
Response to Arguments
Applicant's arguments filed on 10/01/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Balczewski fail to teach a curved connecting well, wherein an inlet end of the curved connecting well is connected to an outlet end of the injection well, and two ends of the curved connecting well are bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an 701 5856.1Applicants: China University of Petroleum (East China), et al.Application No.: 16/869,166ascending well section. Applicant further states that one of ordinary skill in the art could not have envisaged the curved connecting well as recited in claims based upon Balczewski in view of Matthews. 
Examiner respectfully disagree. Balczewski teach a curved connecting well (see fig. 5 above: the start of the curving section of well 104 at 132 to near the horizontal section), an inlet end of the curved connecting well is connected to an outlet end of the injection well (110, see fig. 5 below). Balczewski does not teach the two ends of the curved connecting well are bent upwards; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section, and, wherein the curved connecting well can be arranged in a formation below the hydrate ; wherein the curved connecting well and the hydrate production horizontal well are connected by an ascending well section, as taught by Matthews, for enhancing the displacement of the natural gas hydrate production through the production horizontal well section. 
However, the combination of Balczewski and Matthews fail to teach wherein the curved connecting well can be arranged in a formation below the hydrate reservoir and absorb the heat in the formation below the hydrate reservoir. See new ground of rejection in view of McAlister (U.S. 9309473B2) teaching using a geothermal reservoir 400 to heat a hydrate reservoir (200, refer to col. 14 lines 6-14).
Applicant has not presented any arguments directed to Porter (U.S. 4460044) for the rejection of claim 1. Therefore the rejection of Porter is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Y.A/11/26/2021




/Nicole Coy/           Primary Examiner, Art Unit 3672